        Case 2:17-cr-00147-JCM-GWF Document 47 Filed 02/05/20 Page 1 of 6




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville Avenue, Suite 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6   Erin_Gettel@fd.org
 7
 8                       UNITED STATES DISTRICT COURT
 9                               DISTRICT OF NEVADA
10
11   United States of America,                   Case No. 2:17-cr-00147-JCM-GWF
12               Plaintiff,                      Application and affidavit in
                                                 Support of Order for the
13         V.
                                                 Issuance of Rule 17(b) and (c)
14   Ramon Valencia-Cruz,                        Subpoena
15                Defendant.
16
17         Ramon Valencia-Cruz moves under Federal Rules of Criminal Procedure
18   17(b) and (c) and LCR 17-1 for the issuance of a subpoena for his BOP medical
19   records. Undersigned requests that the subpoena be "issued" to the Federal
20   Defender's Office for service by an FDO investigator or non-party rather than
21   being forwarded to the U.S. Marshals Service for service.
22
                                              Respectfully submitted,
23                                            Rene L. Valladares
24                                            Federal Public Defender

25                                       By: /s I Erin Gettel
                                              Erin Gettel
26
                                              Assistant Federal Public Defender
Case 2:17-cr-00147-JCM-GWF Document 47 Filed 02/05/20 Page 2 of 6
     Case 2:17-cr-00147-JCM-GWF Document 47 Filed 02/05/20 Page 3 of 6




 1   8.    It appears that Valencia-Cruz has a serious medical condition that has
 2         deteriorated while he has been under the care of the BOP. To
 3         effectively represent him at the revocation hearing and to argue the
 4         appropriate sentence, undersigned must be able to provide proof of
 5         Valencia-Cruz's medical conditions and the BOP's capability of treating
 6         him (or not treating him) for those conditions.
 7   9.    These documents are not otherwise procurable reasonably in advance of
 8         Valencia-Cruz's revocation hearing by exercise of due diligence.
 9   10.   Undersigned cannot adequately prepare for the revocation hearing or
10         effectively represent Valencia-Cruz at the revocation hearing without
11         these records.
12   11.   Witness:
           FOIA/PA Section
13
           Office of General Counsel, Room 924
14         Federal Bureau of Prisons
15         320 First Street, N.W.
           Washington, DC 20534
16
17
18
19
20
21
22
23
24
25
26
                                           3
     Case 2:17-cr-00147-JCM-GWF Document 47 Filed 02/05/20 Page 4 of 6




 1
 2
 3
 4
 5
                                      Erin Gettel
 6                                    Assistant Federal Public
                                      Defender
7
 8
                                                 ��
          Subscribed and sworn to before me this_- J __ day of February,
                                                 ....;;..._
 9
          2020
10
11
12                                              ,:,•''   .,   I,
                                                                     ELIZA BRIGGS
                                                         � tJotary Public-State of Nevada
13                                             1.!!I....��, Appointment No.17-1232-2
                                                         • My Appointtnenl Expires Dec. 3, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
                                       4
        Case 2:17-cr-00147-JCM-GWF Document 47 Filed 02/05/20 Page 5 of 6




 1                        UNITED STATES DISTRICT COURT
 2                               DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:17-cr-00147-JCM-GWF
 4
                  Plaintiff,                       Order
 5
 6         v.

 7   Ramon Valencia-Cruz,
 8                Defendant.
 9
10         Upon motion of Ramon Valencia-Cruz pursuant to Rule 17(b) and (c) of
11   the Federal Rules of Criminal Procedure, and good cause appearing therefore,
12         IT IS HEREBY ORDERED that the below witness must produce all
13   medical records pertaining to Ramon Valencia-Cruz to the Federal Public
14   Defender's Office, as set forth in the subpoena.
15
         Witness:
16
         FOIA/PA Section
17       Office of General Counsel, Room 924
         Federal Bureau of Prisons
18       320 First Street, N.W.
19       Washington, DC 20534

20
21
22
           DATED: February
                  February __  , 2020.
                           20, 2020.
23
24
25                                          United States
                                            UNITED STATES Magistrate
                                                            DISTRICT Judge
                                                                      JUDGE
26
                                               5
        Case 2:17-cr-00147-JCM-GWF Document 47 Filed 02/05/20 Page 6 of 6




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that he is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on February 5, 2020, he served an electronic copy of the above and foregoing
 6   Application and affidavit in Support of Order for the Issuance of Rule 17(b) and (c)
 7   Subpoena by electronic service (ECF) to the person named below:
 8
 9                    NICHOLAS A. TRUTANICH
                      United States Attorney
10                    KIMBERLY M. FRAYN
                      Assistant United States Attorney
11                    501 Las Vegas Blvd. South
                      Suite 1100
12                    Las Vegas, NV 89101

13                                                       /s/ Brandon Thomas
14                                                       Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26
                                                         6
